Exhibit 10.1

LOGO [g10678img.jpg]

Monolithic Power Systems, Inc.

983 University Avenue, Building A

Los Gatos, CA 95032

September 8, 2006

Mr.Victor Lee

1539 Queenstown Ct.

Sunnyvale, CA 94087

Dear Victor:

I am pleased to offer you a seat on the Board of Directors (the “Board”) of
Monolithic Power Systems, Inc. (the “Company”) as a Class I director. Your
appointment to the Board will be effective on September 14, 2006. With the hope
and expectation that you will accept this offer, I have summarized a few related
matters below for your reference.

First, should you accept this offer, the Company will, upon the effective date
of your joining the Board, recommend that the Board grant you an option (the
“Option”) to purchase up to 30,000 shares of the Company’s Common Stock under
the 2004 Equity Incentive Plan (the “Plan”) at an exercise price equal to the
fair market value of the shares on the date of grant. We will provide your
Option grant paperwork promptly after such grant has been made. Subject to the
terms of the Plan and your related option agreement, your Option will vest as to
50% of the shares one year from the date referred to as the “Vesting
Commencement Date”, and as to an additional 50% of the shares one year
thereafter such that your Option will be fully vested on the two-year
anniversary of the Vesting Commencement Date.

In addition to the time-based vesting described in the preceding paragraph, if
you are a Director of the Company on the date of a Change of Control (as defined
below) that occurs before the two-year anniversary of the Vesting Commencement
Date, in the event that a successor corporation refuses to assume or substitute
the Option with an equivalent option or right, 100% of the shares subject to the
Option shall immediately vest as of the effective date of such Change of
Control. Notwithstanding any accelerated vesting contained in this paragraph,
your total number of shares subject to the Option granted herein shall not
increase by virtue of a Change of Control.



--------------------------------------------------------------------------------

Letter to Victor Lee

September 8, 2006

Page 2

“Change of Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

Second, in addition to the indemnification rights you, in your capacity as a
director of the Company, will be entitled to under the Company’s Bylaws and
Certificate of Incorporation, we propose to grant you the additional contractual
indemnification and related rights provided in the enclosed Indemnification
Agreement.

Third, you will receive an annual retainer of $15,000.

Activities in connection with your seat on the Board of Directors will include
participation on the Audit Committee, Compensation Committee and Nominating
Committee.



--------------------------------------------------------------------------------

Letter to Victor Lee

September 8, 2006

Page 3

Finally, as you know, the Company’s intellectual property and other proprietary
information is one of our most important assets and we must all be vigilant in
our protection of it. Although it goes without saying, I feel it is appropriate
to remind all new directors of their fiduciary duties of loyalty and care to the
Company. These include the duty to maintain the confidentiality of the Company’s
confidential and proprietary information and the duty to not use such
information other than to promote the Company’s best interests. I am sure that
you can appreciate the importance of these matters to us.

Again, I am happy to extend this invitation to you. Your participation on our
Board would be of great benefit to the Company.

 

Best Regards,

/s/ Michael Hsing

Michael Hsing, CEO

Acknowledged and agreed:

 

/s/ Victor Lee

Victor Lee

Date: September 8, 2006